DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the 4th limitation states, “display a user interface in a first game mode on the at least on display device, the user interface including a first quantity of mode tracking element positions” in line 7.  However, this should state, “display a user interface in a first game mode on the at least one display device, the user interface including a first quantity of mode tracking element positions.”  
Claim 19 is objected to because of the following informalities:  the 1st limitation states, “display a user interface in a first game mode on the at least on display device, the user interface including a first quantity of mode tracking element positions and a plurality of symbol display positions, the plurality of symbols display positions arranged in a plurality of columns, each column of the plurality of columns having a column height” in lines 4 and 6 respectively.  However, this should state, “display a user interface in a first game mode on the at least one display device, the user interface including a first quantity of mode tracking element positions and a plurality of symbol display positions, the plurality of symbol display positions arranged in a plurality of columns, each column of the plurality of columns having a column height.”  
Claim 19 is objected to because of the following informalities:  the 6th limitation states, “update the user interface to display a second game mode, in response to in increased” in line 19.  However, this should state, “update the user interface to display a second game mode, in response to determining that the first quantity of mode tracking element positions have been filled with mode tracking elements, wherein the column height of at least one of the plurality of columns in the second game mode is increased.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "display a user interface in a first game mode on the at least on display device…" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, Claim 20 is rejected as said claim depends from a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a gaming system (i.e., a machine) in claims 1-15, a computer-implemented method (i.e., a process) in claims 16-18, and one or more non-transitory computer-readable storage media (i.e., a manufacture) in claims 19-20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “an electronic gaming machine and method of operation thereof that includes one or more increased return to player (RTP) modes with expanded rows or guaranteed wilds” (Para. 2).  More particularly, representative claims 1, 16, and 19 recites the following (with emphasis):
1.  A gaming system comprising:
at least one display device; 
at least one processor; and 
at least one memory device in communication with the at least one processor, the at least one memory device storing instructions which when executed by the at least one processor causes the at least one processor to, at least: 
display a user interface in a first game mode on the at least on display device, the user interface including a first quantity of mode tracking element positions; 
determine a first outcome for the first game mode, based at least in part on a first output from a random number generator;
add a first mode tracking element to the mode tracking element positions, in response to determining that the first outcome includes a mode tracking element; 
determine a second outcome for the first game mode, based at least in part on a second output from the random number generator; 
add a second mode tracking element to the mode tracking element positions, in response to determining that the second outcome includes a mode tracking element; 
update the user interface to display a second game mode, in response to determining that the first quantity of mode tracking element positions have been filled with mode tracking elements
determine a third outcome for the second game mode, based at least in part on a third output from the random number generator.
16.  A computer-implemented method comprising:
causing to be displayed, by a controller, a user interface in a first game mode on a display device, the user interface in the first game mode including a first plurality of symbol display positions;
determining whether a first mode tracking element is in each outcome of a plurality of outcomes of the first game mode, each outcome of the plurality of outcomes of the first game mode comprising a plurality of symbols displayed at the first plurality of symbol display positions;
accumulating, on the user interface, each first mode tracking element in the plurality of outcomes of the first game mode;
causing the user interface to update to display the user interface in a second game mode in response to determining that a first quantity of mode tracking elements have been accumulated, the user interface in the second game mode including a second plurality of symbol display positions; and
determining an outcome for each of a quantity of second game mode outcomes, each outcome of the quantity of second game mode outcomes comprising a plurality of symbols displayed at the second plurality of symbol display positions, where the quantity of second game mode outcomes is based on the first quantity of mode tracking elements.

display a user interface in a first game mode on the at least on display device, the user interface including a first quantity of mode tracking element positions and a plurality of symbol display positions, the plurality of symbols display positions arranged in a plurality of columns, each column of the plurality of columns having a column height;
determine a first outcome for the first game mode, based at least in part on a first output from a random number generator;
add a first mode tracking element to the mode tracking element positions, in response to determining that the first outcome includes a mode tracking element;
determine a second outcome for the first game mode, based at least in part on a second output from the random number generator;
add a second mode tracking element to the mode tracking element positions, in response to determining that the second outcome includes a mode tracking element;
update the user interface to display a second game mode, in response to determining that the first quantity of mode tracking element positions have been filled with mode tracking elements, wherein the column height of at least one of the plurality of columns in the second game mode in increased; and
determine a third outcome for the second game mode, based at least in part on a third output from the random number generator.
The underlined portions of claims 1, 16, and 19 generally encompass the abstract idea.  Dependent claims 2-15, 17-18, and 20 further define the abstract idea by introducing further rules for playing/executing a wagering game including one or more increased return to player (RTP) modes with expanded rows and claim 15 further claims a credit input device and a credit output device.  The abstract idea may be viewed, for example, as:  
a method of organizing human activities (e.g., commercial or legal interactions including legal obligations); and/or
a mental process (e.g., concepts performed in the human mind, such as, observation, evaluation, judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for playing/executing a wagering game including one or more increased return to player (RTP) modes with expanded rows.  The limitations about displaying, determining, adding, and updating are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity and/or a mental process but for the recitation of generic computer components.  That is, other than reciting “at least one display device,” “at least one processor,” “at least one memory device,” “a user interface,” and “a controller,” in claims 1, 16, and 19, nothing in the 
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – using at least one display device, at least one processor, at least one memory device, a user interface, and a controller to perform rules/steps for playing/executing a wagering game including one or more increased return to player (RTP) modes with expanded rows. The components in these steps are recited at a high-level of generality (e.g., as a generic processor, display, bill acceptor, and a button can perform the generic computer functions of displaying, determining, adding, and updating information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, 
More specifically, the credit input device and the credit output device, as claimed in claim 15, can relate to components having features that are generic, conventional, and well-known in the art of slot machines that represent extra-solution activity.  
For example, Chamberlain et al. (2004/0087360 A1) discloses a gaming device 10 is a slot machine having the controls, displays and features of a conventional slot machine, wherein the player operates the gaming device while standing or sitting, the gaming device includes a coin slot 12 for accepting coins or tokens and a ticket/bill acceptor 100 for accepting bills or paper currency, such that, the ticket/bill acceptor 100 also accepts tickets 108, and the gaming device 10 also includes a ticket/receipt printer 106 (shown in phantom) mounted, in one embodiment, inside the gaming device 10, which issues tickets 108 through an aperture 110 or any suitable secure ticket feeder (See Para. 47, Para. 49, and Fig. 1 of Chamberlain).
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.
[0029] FIG. 1 illustrates several different models of EGMs which may be networked to various gaming related servers. Shown is a system 100 in a 

As such, the at least one display device, at least one processor, at least one memory device, a user interface, and a controller, for establishing a play of a wagering game including one or more increased return to player (RTP) modes with expanded rows, may require no more than portable and/or remote gaming devices such as a smart phone, a tablet, a laptop, or a game console (as evidenced in Para. 29).
The rest of the dependent claims fail to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to rules for playing/executing a wagering game including one or more increased return to player (RTP) modes with expanded rows (Claims 2-4, 17-18, and 20).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one display device, at least one processor, at least one memory device, a user interface, and a controller to perform the wagering game steps amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11, 15, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uss et al. (US 2020/0074785 A1) (henceforth, “Uss”).
Regarding claim 1, Uss teaches a gaming system comprising:
at least one display device (e.g., display devices 1035 in Fig. 3); 
at least one processor (e.g., processor 1010 in Fig. 3); and 
at least one memory device in communication with the at least one processor (e.g., memory 1016 inf Fig. 3), the at least one memory device storing instructions (e.g., memory 1016 in Fig. 3) which when executed by the at least one processor causes the at least one processor to, at least: 
display a user interface in a first game mode on the at least on display device, the user interface including a first quantity of mode tracking element positions (e.g., array of game elements in Fig. 2A including the trigger symbol display position 208a); 
determine a first outcome for the first game mode, based at least in part on a first output from a random number generator (e.g., outcome displayed in Fig. 2B and Para. 122);
add a first mode tracking element to the mode tracking element positions, in response to determining that the first outcome includes a mode tracking element (e.g., outcome in Fig. 2B and Para. 22); 
determine a second outcome for the first game mode, based at least in part on a second output from the random number generator (e.g., outcome displayed in Fig. 2E and Para. 28 and Para. 122); 
add a second mode tracking element to the mode tracking element positions, in response to determining that the second outcome includes a mode tracking element (e.g., outcome displayed in Fig. 2E and Para. 28); 
update the user interface to display a second game mode, in response to determining that the first quantity of mode tracking element positions have been filled with mode tracking elements (e.g., since the gaming system retained the previously accumulated bonus symbol 202f for the current play of the game, the designated quantity of trigger symbols are simultaneously accumulated and thus the gaming system triggers the secondary award sequence in association with such concurrently accumulated trigger symbols in Para. 28); and 
determine a third outcome for the second game mode, based at least in part on a third output from the random number 
Regarding claim 16, Uss teaches a computer-implemented method comprising:
causing to be displayed, by a controller (e.g., processor 1010 in Fig. 3), a user interface in a first game mode on a display device, the user interface in the first game mode including a first plurality of symbol display positions (e.g., array of game elements in Fig. 2A including the trigger symbol display position 208a);
determining whether a first mode tracking element is in each outcome of a plurality of outcomes of the first game mode, each outcome of the plurality of outcomes of the first game mode comprising a plurality of symbols displayed at the first plurality of symbol display positions (e.g., array of game elements in Fig. 2A including the trigger symbol display position 208a);
accumulating, on the user interface, each first mode tracking element in the plurality of outcomes of the first game mode (e.g., outcome in Fig. 2B and Para. 22);
causing the user interface to update to display the user interface in a second game mode in response to determining that a first 
determining an outcome for each of a quantity of second game mode outcomes, each outcome of the quantity of second game mode outcomes comprising a plurality of symbols displayed at the second plurality of symbol display positions (e.g., the secondary award sequence in Para. 30 and Para. 122), where the quantity of second game mode outcomes is based on the first quantity of mode tracking elements (e.g., the secondary award sequence additionally or alternatively includes an activation of one or more features which, if activated, modifies one or more components, aspects, or elements of a play of a game, such as, a feature modifying an amount of free spins provided in Para. 31 and Para. 122).
Regarding claim 2, Uss teaches determine the first outcome for the first game mode in response to a first input, the first input indicative of a first wager amount (e.g., the game comprises a primary game, such as a primary wagering game, wherein the game triggering event includes the placement of a wager on the play of the primary game in Para. 17, Para. 45, and Para. 90); determine the second outcome for the first game mode in response to a second input, the second input indicative of the first wager amount (e.g., the game comprises a primary game, such as a primary wagering game, wherein the game triggering event includes the placement of a wager on the play of the primary game in Para. 17, Para. 45, and Para. 90); and determine the third outcome for the second game mode in response to a third input, the third input indicative of a second wager amount (e.g., the secondary award sequence includes a wager match for one or more plays of one or more games in Para. 33 and Para. 90).
Regarding claim 3, Uss teaches the first wager amount is equal to the second wager amount (e.g., the secondary award sequence includes a wager match for one or more plays of one or more games in Para. 33 and Para. 90).
Regarding claim 9, Uss teaches display a predetermined number of wilds for the third outcome (e.g., the secondary award sequence includes a play of a secondary game, including, a play of any suitable expanding wild symbol game or a play of any suitable stacked wilds game in Para. 30).
Regarding claim 11, Uss teaches associate a quantity of plays with the second game mode; determine an outcome for each of the quantity of plays of the second game mode; display the outcome for each of the quantity of plays of the second game mode; and update the user interface to display the first game mode after the outcome 
Regarding claim 15, Uss teaches a credit input device (e.g., a combined bill and ticket acceptor 2128 and a coin slot 2126 in Para. 98); and a credit output device (e.g., a ticket printer and dispenser 2136 in Para. 93); wherein the instructions further cause the processor to: establish a credit balance in response to receiving a physical item representing a monetary value via the credit input device (e.g., balances in Para. 90 an 95), the credit balance being increasable and decreasable based on wager activity, the first outcome, the second outcome and the third outcome (e.g., modifying the credit balance in Para. 32); and cause the credit output device to dispense an item representing the monetary value of the credit balance in response to receipt of a cash out input (e.g., a ticket printer and dispenser 2136 in Para. 93 and cash out in Para. 142).
Regarding claim 17, Uss teaches each outcome of the plurality of outcomes of the first game mode is based on a first return to player and each outcome of the quantity of second game mode outcomes is based on a second return to player which is greater than the first return to player (e.g., one or more awards provided in association with the secondary award sequence disclosed herein include one or more of: an increase in the average expected payback percentage for one or more plays of one or more games in Para. 33).
Regarding claim 18, Uss teaches the second plurality of symbol display positions are greater than the first plurality of symbol display positions (e.g., the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 10, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uss in view of Boese et al. (US 2017/0024957 A1) (henceforth, “Boese”).
Regarding claim 19,
display a user interface in a first game mode on the at least one display device, the user interface including a first quantity of mode tracking element positions and a plurality of symbol display positions (e.g., array of game elements in Fig. 2A including the trigger symbol display position 208a), the plurality of symbols display positions arranged in a plurality of columns, each column of the plurality of columns having a column height (e.g., each reel 206 (i.e., column) is 3 rows high in Fig. 2A);
determine a first outcome for the first game mode, based at least in part on a first output from a random number generator (e.g., outcome displayed in Fig. 2B and Para. 122);
add a first mode tracking element to the mode tracking element positions, in response to determining that the first outcome includes a mode tracking element (e.g., outcome in Fig. 2B and Para. 22);
determine a second outcome for the first game mode, based at least in part on a second output from the random number generator (e.g., outcome displayed in Fig. 2E and Para. 28 and Para. 122);
add a second mode tracking element to the mode tracking element positions, in response to determining that the second outcome includes a mode tracking element (e.g., outcome displayed in Fig. 2E and Para. 28);
update the user interface to display a second game mode, in response to determining that the first quantity of mode tracking element positions have been filled with mode tracking elements (e.g., since the gaming system retained the previously accumulated bonus symbol 202f for the current play of the game, the designated quantity of trigger symbols are simultaneously accumulated and thus the gaming system triggers the secondary award sequence in association with such concurrently accumulated trigger symbols in Para. 28), and
determine a third outcome for the second game mode, based at least in part on a third output from the random number generator (e.g., the gaming system randomly determines any game outcome(s) (such as a win outcome) and/or award(s) (such as a quantity of credits to award for the win outcome) for a play of a secondary game based on probability data in Para. 122).
But Uss although teaching the “[a] gaming system may trigger one or more events based on the accumulation of a designated quantity of triggering symbols displayed in association with a designated quantity of reels over a designated quantity of one or more plays of a game” (Abstract), lacks in explicitly teaching wherein the column height of at least one of the plurality of columns in the second game mode is increased.  In a related disclosure, Boese teaches the base game play may include a spin to display at least a portion of the plurality of reels in the base reel active areas and 
Regarding claim 20, Uss further teaches associate a quantity of plays with the second game mode; determine an outcome for each of the quantity of plays of the second game mode; display the outcome for each of the quantity of plays of the second game mode; and update the user interface to display the first game mode after the outcome for each of the quantity of plays of the second game mode have been displayed (e.g., playing any number of secondary games and returning to primary game in Para. 28-33 and Para. 17).
Regarding claim 4, Uss as modified by Boese teaches display a plurality of symbol display positions in the user interface for the first game mode, the plurality of symbols display positions arranged in a plurality of columns, each column of the plurality of columns having a column height (Uss - e.g., each reel 206 (i.e., column) is 3 rows high in Fig. 2A); and increase the column height of at least one of the plurality of columns in the second game mode (when there are a first number of bonus symbols 
Regarding claim 5, Uss as modified by Boese teaches increase the column height of at least three of the plurality of columns in the second game mode (Boese – e.g., increase in columns 2, 4, and 5 in Fig. 6J and Para. 220).
Regarding claim 6, Uss as modified by Boese teaches determine that a first trigger condition exists in the first outcome or the second outcome; in response to determining that the first trigger condition exists, update the user interface to display a first quantity of bonus games; determine an outcome for each of the first quantity of bonus games, the outcome for each of the first quantity of bonus games including symbols displayed in the plurality of symbol display positions in the user interface for the first game mode; determine that a second trigger condition exists in the third outcome; in response to determining that the second trigger condition exists, update the user interface to display a second quantity of bonus games; and determine an outcome for each of the second quantity of bonus games, the outcome for each of the first quantity of bonus games including symbols displayed in the plurality of symbol display positions in the user interface for the second game mode (Uss – Para. 28-33) including the increased column height of at least one of the plurality of columns (Boese – Para. 220 and Para. 276).
Regarding claim 10, Uss as modified by Boese teaches update the user interface to display a third game mode instead of a second game mode, in response to determining that the first quantity of mode tracking element positions have been filled 
Regarding claim 12, Uss as modified by Boese teaches display a second quantity of second mode tracking element positions in the user interface in the first game mode; add a second mode tracking element to the second mode tracking element positions, in response to determining that the first outcome includes a second mode tracking element; add a second mode tracking element to the second mode tracking element positions, in response to determining that the second outcome includes the second mode tracking element (Uss – e.g., the triggering symbol accumulation meter 210); update the user interface to display a third game mode, in response to determining that the second quantity of second mode tracking element positions have been filled with second mode tracking elements (Uss – e.g., since the gaming system retained the previously accumulated bonus symbol 202f for the current play of the game, the designated quantity of trigger symbols are simultaneously accumulated and thus the gaming system triggers the secondary award sequence in association with such concurrently accumulated trigger symbols in Para. 28); and determine a fourth 
Regarding claim 13, Uss as modified by Boese teaches increase the column height of at least one of the plurality of columns in the third game mode, wherein the column height of at least one of the plurality of columns in the third game mode is greater than the column height of at least one of the plurality of columns in the second game mode (Boese – Para. 220 and Para. 276).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uss in view of Riggs et al. (US 2019/0102994 A1) (henceforth, “Riggs”).
Regarding claim 7, Uss teaches one or more awards provided in association with the secondary award sequence disclosed herein include one or more of: an increase in the average expected payback percentage for one or more plays of one or more games in Para. 33.  However, Uss lacks in explicitly teaching the first game mode has a first return to player (RTP) and the second game mode has a second RTP, and wherein the first RTP is based on the first wager amount and the second RTP is based on the second wager amount.  In a related disclosure, Riggs teaches schemes for updating and executing bonus and add-on game features while complying with regulatory requirements for game accounting (see Para. 2).  More particularly, Riggs teaches a base game with a 30 credit bet and a RTP percentage of 90.20% and an add-on bonus with a 5 credit bet and an RTP of 90.55% (Para. 25).  Riggs states that by 
Regarding claim 8, Uss as modified by Riggs teaches the second RTP is greater than the first RTP when the first wager amount is equal to or greater than the second wager amount (Riggs - a base game with a 30 credit bet and a RTP percentage of 90.20% and an add-on bonus with a 5 credit bet and an RTP of 90.55% in Para. 25).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uss in view of Boese in further view of  Riggs.
Regarding claim 14, Uss as modified by Boese teaches one or more awards provided in association with the secondary award sequence disclosed herein include one or more of: an increase in the average expected payback percentage for one or more plays of one or more games in Para. 33 of Uss.  However, Uss as modified by Boese lacks in explicitly teaching the first game mode has a first return to player (RTP), the second game mode has a second RTP, and the third game mode has a third RTP, and wherein the third RTP is greater than the second RTP which is greater than the first RTP.  In a related disclosure, Riggs teaches schemes for updating and executing bonus and add-on game features while complying with regulatory requirements for game accounting (see Para. 2).  More particularly, Riggs teaches a base game with a 30 credit bet and a RTP percentage of 90.20% and an add-on bonus with a 5 credit bet and an RTP of 90.55% (Para. 25) and a third RTP can be 100% (Fig. 4).  Riggs states that by “[w]hat is needed are ways to provide variability in the payout structure of existing slot machine games, while complying with regulations and business needs of casino operators” (Para. 5).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the secondary award sequence of Uss and Boese to include the variable payout structure of Riggs in order to provide compliant gaming machines with new bonus features, as beneficially taught by Riggs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715